Citation Nr: 0119289	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  97-12 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for otitis media of the 
left ear secondary to service-connected bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected bilateral hearing 
loss. 

3.  Entitlement to a compensable evaluation, from June 2, 
1960, for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1951.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1997 action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that implemented a December 1996 Board decision which 
established service connection for bilateral hearing loss.  
Essentially, the rating action assigned a noncompensable 
evaluation for bilateral hearing loss effective June 2, 1960, 
the date the claim for entitlement to service connection for 
this disability was received.

This matter also came before the Board from a June 1999 RO 
decision that denied claims of entitlement to service 
connection for otitis media of the left ear claimed as 
secondary to the service-connected bilateral hearing loss, 
and tinnitus, to include as secondary to service-connected 
bilateral hearing loss.  

A hearing was held before the undersigned member of the Board 
at the RO (i.e. a Travel Board hearing) in January 2001.  The 
Board notes that during this hearing, the veteran and his 
representative submitted additional evidence for 
consideration.  They waived, on the record, initial RO 
consideration of this evidence, and as such, a remand for 
same is not necessary.  See 38 C.F.R. § 20.1304 (2000).



FINDINGS OF FACT

1.  The evidence demonstrates that the veteran has left ear 
otitis media that is proximately related to his service-
connected bilateral hearing loss, particularly to his use of 
hearing aids.  

2.  The evidence demonstrates that the veteran suffers from 
tinnitus that is proximately related to his active service 
and/or his service-connected bilateral hearing loss.

3.  From June 1960 until October 12, 1960, the veteran had 
level A and B hearing in the right ear, and level C hearing 
in the left ear (using pure tone audiometry), when applying 
the relevant diagnostic code in effect at that time.  

4.  From October 12, 1960, the veteran had level A hearing in 
both ears (using pure tone audiometry), when applying the 
relevant diagnostic code in effect at that time.  

5.  From March 12, 1993, the veteran had level C hearing in 
both ears (using pure tone audiometry), when applying the 
relevant diagnostic code in effect prior to March 1976.  

6.  From February 12, 1997, the veteran had level B hearing 
in both ears (using pure tone audiometry), when applying the 
relevant diagnostic code in effect prior to March 1976. 

7.  From June 1, 1999, the veteran had level C hearing in the 
right ear and level D hearing in the left ear (using pure 
tone audiometry), when applying the relevant diagnostic code 
in effect prior to March 1976.



CONCLUSIONS OF LAW

1.  The veteran's left ear otitis media is proximately 
related to his service-connected bilateral hearing loss.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.310 (2000).  

2.  The veteran's tinnitus is proximately related to his 
service and/or his service-connected bilateral hearing loss.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.310 (2000).

3. From June 1960, the criteria for an evaluation 10 percent 
for bilateral hearing loss had been met.  38 C.F.R. § 4.85, 
Diagnostic Code 6293 (1965).

4.  From October 12, 1960, the criteria for a compensable 
evaluation have not been met.  38 C.F.R. § 4.85, Diagnostic 
Code 6297 (1965).

5.  From March 12, 1993, the criteria for an evaluation 20 
percent for bilateral hearing loss had been met.  38 C.F.R. 
§ 4.85, Diagnostic Code 6292 (1965).

6.  From February 12, 1997, the criteria for an evaluation 10 
percent for bilateral hearing loss had been met.  38 C.F.R. 
§ 4.85, Diagnostic Code 6295 (1965).

7.  From June 1, 1999, the criteria for an evaluation 20 
percent for bilateral hearing loss had been met.  38 C.F.R. 
§ 4.85, Diagnostic Code 6289 (1965).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), by virtue of the rating decisions 
and Statements of the Case (and Supplemental Statements of 
the Case) issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information and medical evidence necessary to substantiate 
the claims.  The RO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, as to his claims for 
an increased rating for bilateral hearing loss and the 
service connection claims.  Therefore, further development 
and further expending of VA's resources as regards these 
claims is not warranted.  Accordingly, and given the overall 
favorable action below, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (to be codified as amended at 38 U.S.C. § 5103A, 5107).  


I.  Service Connection for otitis media of the left ear and 
tinnitus

The veteran and his representative contend, in substance, 
that the veteran suffers from otitis media of the left ear 
secondary to his service-connected bilateral hearing loss, 
and from tinnitus, to include as secondary to the service-
connected bilateral hearing loss (service connection for 
bilateral hearing loss was established by Board decision 
dated in December 1996).  Specifically, they contend that 
otitis media has been aggravated by hearing aids worn for 
hearing loss, and that tinnitus was caused by inservice noise 
trauma and/or was caused or aggravated by the service-
connected  bilateral hearing loss.  

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  Service connection may also 
be established on a secondary basis for a disability which is 
shown to be proximately due to or the result of, or has been 
aggravated by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439, 
448 (1995)


a.  otitis media

During a January 2001 Travel Board hearing, the veteran 
testified that he first experienced left ear drainage in 
1958.  He further noted that his hearing aid causes the 
current drainage in his left ear, and that the condition 
clears up by removing the hearing aid for a few days and 
cleaning the ear.  He related that the disability was 
bothersome.  

Medical evidence of record includes a July 1960 statement 
from Wilbur J. Moore, M.D., who indicated that as early as 
1957 he treated the veteran for an infected ear; a clinical 
finding of chronic otitis media is noted in the statement.  A 
July 1960 VA examination report reflects that examination of 
the left ear revealed a clear external canal with no 
discharge, and moderate retraction and dullness of the drum 
with no perforation.  The veteran was diagnosed at the time 
with residuals of previous middle left ear inflammation.  

VA outpatient treatment records reflect that in June 1999 the 
veteran was diagnosed with a left ear infection, and that in 
July 1999 presented with what appeared to be an allergic 
reaction to his hearing aids.  In August 1999 it was noted 
that the veteran suffered from left ear otitis externa and 
was advised not to wear his left hearing aid due to this 
disability.  

The report of a June 2000 ear disease examination indicates 
that on examination, the veteran's ear canals were clear and 
drums intact, and that there was no evidence of perforation 
or discharge.  There was also no evidence of edema.  The 
examiner opined that it was certainly possible that wearing 
hearing aids could cause some evidence of external otitis in 
the ear canal, but that there was then no evidence of active 
inflammation.  

In a letter received in January 2001, Jack H. Thompson, Jr., 
Ph.D., and Seth I. Rosenberg, M.D., from the Ear and Sinus 
Center, indicate that the veteran was provided with boric 
acid and alcohol drops for external ear infections.  

Taking into account all the relevant evidence, the Board 
concludes that there is sufficient evidence to find that the 
veteran's left ear otitis media is proximately related to his 
service-connected bilateral hearing loss, particularly to his 
use of hearing aids.  


b.  tinnitus

The veteran's DD Form 214 reflects that his main duty 
assignment while in service was as a tank crewman.  His 
service medical records indicate that his hearing was normal 
(15/15 on both induction and separation examinations), but 
that in November 1950 he presented with bronchopneumonia and 
had an ear cleaned out.   

During the January 2001 Travel Board hearing, the veteran 
also testified that his job in service as a tank crewman 
entailed training draftees and enlisted servicemen, and 
included the firing of cannons from the tanks.  He noted that 
these cannons made tremendous noise, and that while he was 
given cotton for his ears, it would blow out of the ears 
during these exercises.  He testified that, essentially, he 
experienced intermittent ringing in his ears during service, 
for two to three hours in duration.  The veteran added that 
subsequent to service he often experienced ringing in his 
ears, but did not pay much attention to it.  He noted that he 
worked in construction after service for a short period of 
time, but that his main occupation was that of a loan 
officer.  

Regarding current symptoms, the veteran testified that he 
experiences tinnitus three to four times per week, which he 
described a high pitched.  He noted that he was used to this 
disability to the point where, while annoying, it does not 
bother him.  

Medical evidence of record reflects that the veteran 
presented for a VA examination in July 1960 complaining of, 
among other things, hearing loss, and was diagnosed with 
defective hearing, mainly perceptive, secondary to acoustic 
trauma (specifically, tank noise exposure).  

According to a February 1997 VA audiological evaluation 
report, the veteran denied that he was then experiencing 
tinnitus.  A June 1999 VA outpatient treatment record 
reflects, however, a diagnosis of bilateral tinnitus, worse 
in the left ear, due to noise exposure in service.  It was 
noted that the veteran's complaints of tinnitus were 
consistent with his cochlear pathology.  The report of a 
February 2000 VA audio examination reflects that the veteran 
reported that tinnitus was present, and the examiner noted 
that the tinnitus was most likely a symptom of the hearing 
impairment.   

Finally, in a statement received in January 2001, Dr. 
Thompson stated that the veteran suffers from tinnitus, and 
that in his opinion, the veteran's hearing loss (which he 
notes is the cause of tinnitus) was the result of his noise 
exposure as a tank commander.

Taking into account all the relevant evidence, the Board 
concludes that there is sufficient evidence to find that the 
veteran's tinnitus is proximately related to his active 
service, particularly his exposure to noise trauma associated 
with his duties as a tank crewman, and/or related to the 
service-connected bilateral hearing loss.  As such, service 
connection for tinnitus is warranted.


II.  Compensable rating for bilateral hearing loss.

a. Factual Background.

As noted above, by a December 1996 Board decision, service 
connection was established for bilateral hearing loss.  The 
Board determined that a September 1960 RO decision which 
denied bilateral perceptive type deafness was still pending, 
as the veteran had not been properly notified of this denial.  
As such, the RO, in February 1997, ultimately established an 
effective date of June 2, 1960, for service connection for 
bilateral hearing loss, and assigned a noncompensable 
evaluation for the disability from that time.  The veteran 
has perfected an appeal regarding the rating assigned.  

The relevant evidence of record consists of private and VA 
examination reports.  VA audiological evaluation (air 
conduction) dated in August 1960 revealed puretone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
not 
tested
65
LEFT
30
40
30
not 
tested
40

and 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
not 
tested
65
LEFT
30
40
35
not 
tested
40

Speech audiometry revealed speech recognition ability of 100 
percent in both ears; SRTs (speech reception thresholds) were 
30 and 28 decibels in the right ear, and 30 decibels in the 
left ear.


VA audiological evaluation (air conduction) dated October 12, 
1960 revealed puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
not 
tested
50
LEFT
5
15
10
not 
tested
40

Speech audiometry revealed speech recognition ability of 94 
percent in both ears, and the average loss (of three 
frequencies, namely 500, 1000, and 2000) of 7 decibels in the 
right, 10 in the left.  SRTs were 8 decibels in the right 
ear, and 12 decibels in the left ear.

Non-VA (apparently a test done in conjunction with other 
federal employment) audiological evaluation dated March 12, 
1993, revealed puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
50
60
60
LEFT
25
40
50
60
60


Another non-VA audiological evaluation, dated January 31, 
1997, revealed puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
60
60
LEFT
25
35
50
65
60


VA audiological evaluations dated February 12, 1997, revealed 
puretone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
55
55
LEFT
10
10
40
55
60


and





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
45
55
55
LEFT
10
10
40
55
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear, and 84 and 94 percent in the left 
ear.  SRTs were 20 decibels in the right ear, and 24 decibels 
in the left ear.

VA audiological evaluation dated June 1, 1999, revealed 
puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
60
65
LEFT
35
45
65
65
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear, and of 96 percent in the left ear.  
SRTs were 32 in the right ear, and 42 in the left ear.

Finally, VA audiological evaluation dated February 14, 2000, 
revealed puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
65
75
LEFT
35
50
60
65
65

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  


b.  Analysis

The veteran and his representative contend, in substance, 
that a disability evaluation higher than that the 
noncompensable evaluation initially assigned following the 
grant of service connection for bilateral hearing loss is 
warranted.

At the outset, the Board notes that the United States Court 
of Appeals for Veterans Claims (hereinafter the Court) has 
observed that there is a distinction between a claim based on 
the veteran's dissatisfaction with the initial rating (a 
claim for an original rating) and a claim for an increased 
rating.  It was also indicated that in the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
rating."  Fenderson v. West, 12 Vet. App. 119 (1999).  
 
The noncompensable evaluation has been effect since June 2, 
1960.  The Board points out that since 1960 the diagnostic 
codes and provisions relating to hearing loss were revised 
effective March 1976 (see 41 Fed. Reg. 11298 (Mar. 18, 
1976)); effective October 1978 (see 43 Fed. Reg. 45358 (Oct. 
2, 1978)); effective December 18, 1987 (see 52 Fed. Reg. 
44119 (Nov. 18, 1987)); and effective June 10, 1999 (see 64 
Fed. Reg. 25209 (May 11, 1999).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991). 

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

Evaluations for bilateral hearing loss under the criteria in 
effect at the time of service connection, or 1960, range from 
noncompensable to 80 percent, and loss is measured by 
controlled speech reception tests or puretone audiometry (or, 
where no other data was available, based on conversational 
voice in feet).  Under 38 C.F.R. § 4.85 (1965) (this was the 
first year the rating schedule appeared in 38 C.F.R., but 
pertinent parts -i.e., for hearing loss - were unchanged from 
the Schedule for Rating Disabilities previously used), if the 
results of controlled speech reception tests were used, the 
letter "A" through "F", designating the impairment in 
efficiency of each ear separately, would be ascertained from 
table I.  The literal designation of impaired efficiency (the 
letter) would then be determined by intersecting the 
horizontal row appropriate for percentage of discrimination 
and the vertical column appropriate to the speech reception 
decibel loss.  The evaluation would then be found on table II 
by intersecting the designations of each ear.  

If the results of pure tone audiometry are used, the 
equivalent literal designation of each ear, separately, will 
be determined from table II, and the percentage evaluation 
determined in the same manner as for speech reception 
impairment.  The average puretone decibel loss was determined 
using the average of frequencies 500, 1000, and 2000 hertz.  

Evaluations for bilateral hearing loss under the criteria 
effective March 1976 also range from noncompensable to 80 
percent, and are based on organic impairment of hearing 
acuity as measured by controlled speech reception tests or 
puretone audiometry reported as a result of VA regional 
office or authorized audiology clinic examinations (or, where 
no other data was available, based on conversational voice in 
feet).  Under 38 C.F.R. § 4.85 (1977), if the results of 
controlled speech reception tests were used, the letter "A" 
through "F", designating the impairment in efficiency of 
each ear separately, would be ascertained from table IV.  The 
literal designation of impaired efficiency (the letter) would 
then be determined by intersecting the horizontal row 
appropriate for percentage of discrimination and the vertical 
column appropriate to the speech reception decibel loss.  The 
evaluation would then be found on table V by intersecting the 
designations of each ear.  

If the results of pure tone audiometry are used, the 
equivalent literal designation of each ear, separately, will 
be ascertained from table V, and the percentage evaluation 
determined in the same manner as for speech reception 
impairment.  The average puretone decibel loss was determined 
using the average of frequencies 500, 1000, and 2000 hertz.
 
Effective October 1978, evaluations for bilateral hearing 
loss ranged, again, from noncompensable to 80 percent based 
on organic impairment of hearing acuity within the 
conversational voice range (500 to 2,000 cycles per second) 
as measured by controlled speech reception tests or puretone 
audiometry reported as a result of VA regional office or 
authorized audiology clinic examinations.  Under 38 C.F.R. 
§ 4.85 (1979), if the results of puretone audiometry were 
used, the equivalent literal designation for each ear, 
separately, was ascertained from Table VII, and the 
percentage evaluation determined in the same manner as for 
speech reception impairment in paragraph (b) of this section 
(specifically, the percentage of the overall evaluation was 
determinable from Table VII by intersecting the horizontal 
row appropriate for the literal designation for the ear 
having the better hearing and the vertical column appropriate 
to the literal designation for the ear having the poorer 
hearing.).  Again, there were six areas of impairment in 
efficiency indicated, "A" through "F"; and they were 
determined under Table VI by the average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies of 500, 1,000, and 2,000 hertz.  38 C.F.R. 
§ 4.85, 4.87 and Part 4, Diagnostic Codes 6277 to 6297 
(1979).  

Effective December 1987, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as noted by the results 
of controlled speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, this rating schedule establishes 11 auditory acuity 
levels, designated from level I for essentially normal acuity 
through XI for profound deafness.  38 C.F.R. § 4.85, Codes 
6100 to 6110, effective December 18, 1987.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  As noted, if any revised 
version of a regulation is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000).  

The Board points out that, without going into unnecessary 
detail, the diagnostic code in effect in 1960 is generally 
the most favorable to the veteran.  That said, taking into 
account all of the evidence set out above, and applying all 
applicable diagnostic codes (i.e. those variously in effect 
since 1960), the Board finds that an increased evaluation for 
bilateral hearing loss is warranted, as follows: from June 2, 
1960 to October 12, 1960, a 10 percent evaluation is 
warranted; thereafter, until March 12, 1993, a compensable 
evaluation is not warranted; from March 12, 1993, however, a 
20 percent evaluation is warranted; from February 12, 1997, a 
10 percent evaluation is warranted; and from June 1, 1999, a 
20 percent evaluation is again warranted. 

Specifically, audiometric findings on evaluation of August 
1960 translate to literal designations of level "A" and 
"B" for the right ear, and "C" for the left ear, when 
using pure tone audiometry, and translate to literal 
designations of level "B" for each ear using the controlled 
speech reception test.  Both such findings support the 
assignment of a 10 percent disability rating.  Again, 
consideration is given the diagnostic code in effect in 1960 
only.  See 38 C.F.R. §§ 4.85, 4.87, Tables I and II, 4.87a, 
Diagnostic Codes 6293, 6295 (1965); VAOPGCPREC 3-2000 (2000).

However, audiometric findings on evaluation of October 12, 
1960, translate to literal designations of level "A" for 
both ears when using pure tone audiometry as well as the 
controlled speech reception test.  Both such findings support 
the assignment of a noncompensable disability evaluation.  
38 C.F.R. §§ 4.85, 4.87, Tables I and II, 4.87a, Diagnostic 
Codes 6293, 6295 (1965); VAOPGCPREC 3-2000 (2000); Fenderson, 
supra.

Audiometric findings on evaluation of March 12, 1993 
translate to literal designations, under the code in effect 
in 1960, of level "C" for both ears when using pure tone 
audiometry (there is not enough information to evaluate under 
the controlled speech reception test).  Such findings support 
the assignment of a 20 percent disability rating under 
Diagnostic Code in effect in 1960 only.  See 38 C.F.R. 
§§ 4.85, 4.87, Tables I and II, 4.87a, Diagnostic Codes 6293, 
6295 (1965).  Under subsequent diagnostic codes, evaluations 
of 10 percent would be warranted.  However, pursuant to 
Karnas, supra, the 20 percent evaluation is assigned.  

Audiometric findings on evaluation of February 12, 1997, 
translate to literal designations, under the code in effect 
in 1960, of level "B" for both ears when using pure tone 
audiometry and translate to literal designations of level 
"A" for the right ear and "B" for the left ear using the 
controlled speech reception test.  Such findings support the 
assignment of a 10 percent and noncompensable disability 
rating, respectively, under the Code in effect in 1960 only.  
See 38 C.F.R. §§ 4.85, 4.87, Tables I and II, 4.87a, 
Diagnostic Codes 6293, 6295 (1965).  Under subsequent 
Diagnostic Codes, noncompensable evaluations would be 
assigned.  However, and again a 10 percent evaluation is 
assigned from February 12, 1997.  Karnas, supra; see also 
Fenderson, supra.

Finally, audiometric findings on evaluation of June 1, 1999, 
translate to literal designations, under the code in effect 
in 1960, of level "C" for the right ear and "D" for the 
left ear when using pure tone audiometry and translate to 
literal designations of level "C" for the right ear and 
"B" for the left ear using the controlled speech reception 
test.  Such findings support the assignment of a 20 and 10 
percent disability rating, respectively, under the code in 
effect in 1960.  See 38 C.F.R. §§ 4.85, 4.87, Tables I and 
II, 4.87a, Diagnostic Codes 6293, 6295 (1965).  Under the 
diagnostic codes in effect in 1976 and 1978, a 20 percent 
evaluation would also be warranted.  However, under the code 
in effect from December 1987, a noncompensable evaluation 
would be assigned.  In any event, a 20 percent evaluation is 
assigned from June 1, 1999.  Karnas, supra.

Finally, and as alluded to above, during the pendency of this 
appeal, VA issued new regulations for evaluating diseases of 
the ears and other sense organs, effective June 10, 1999.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  The new regulations 
had not been published or become effective at the time the RO 
issued any of its decisions as to the issue of evaluation for 
the veteran's bilateral hearing loss.  Therefore, the new 
regulations were not applied by the RO.  

However, a review of the changes made to the criteria at 38 
C.F.R. § 4.85, and specifically Tables VI, VIA, and VII, 
reveals that the revisions failed to make any changes to the 
numeric designations assigned certain levels of puretone 
threshold or speech discrimination.  Thus, there is no change 
in the mechanical application of the appropriate charts to 
the noted auditory acuity.  However, there were substantive 
changes made to regulations at 38 C.F.R. § 4.86 regarding 
exceptional patterns of hearing impairment.  A review of both 
the old and new criteria indicates that this regulation is 
not applicable to the veteran's claim.  The criteria at 
38 C.F.R. § 4.86 effective prior to June 10, 1999, merely 
discussed the use of hearing aids in conducting audiometric 
examinations and evidence used in the award of service 
connection for hearing loss.  The regulations at 38 C.F.R. 
§ 4.86, effective on June 10, 1999, require the use of Table 
VIa when specific audiometry and speech discrimination scores 
are noted on examination.  A review of the audiometric 
examination dated in February 2000 does not indicate the 
scores required under the new regulations at 38 C.F.R. 
§ 4.86.  Based on these findings, there are no substantive 
changes of the regulations evaluating hearing acuity that 
would be applicable to the facts of the current case and 
appellate review is appropriate at this time.


(CONTINUED ON NEXT PAGE)


ORDER

Service connection for otitis media of the left ear is 
granted.

Service connection for tinnitus is granted.

A 10 percent rating for the veteran's service connected 
bilateral hearing loss from June 2, 1960 to October 12, 1960, 
is granted, subject to the laws and regulations governing the 
payments of monetary awards.

A compensable evaluation for service-connected bilateral 
hearing loss from October 12, 1960, to March 12, 1993, is 
denied.

A 20 percent rating for service connected bilateral hearing 
loss, from March 12, 1993, to February 12, 1997, is granted, 
subject to the laws and regulations governing the payments of 
monetary awards.

A 10 percent rating, but no more, for service connected 
bilateral hearing loss, from February 12, 1997, to June 1, 
1999, is granted, subject to the laws and regulations 
governing the payments of monetary awards.

A 20 percent rating for service connected bilateral hearing 
loss, from June 1, 1999, is granted, subject to the laws and 
regulations governing the payments of monetary awards.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

